Case 8:19-cv-02715-PWG Document 3 Filed 09/16/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

CASA de Maryland #
Plaintiff,

 

. Case No. 8:19-cv-2715

 

Donald J. Trump
Defendant. *

 

MOTION FOR ADMISSION PRO HAC VICE

 

1, Jonathan L. Backer , am a member in good standing of the bar of this
Court. Iam moving the admission of Amy L. Marshak

to appear pro hac vice in this case as counsel for Plaintiffs

We certify that:

1. The proposed admittee is not a member of the Maryland bar and does not maintain
any law office in Maryland

2, The proposed admittee is a member in good standing of the bars of the following
State Courts and/or United States Courts:

State Court & Date of Admission U.S. Court & Date of Admission

New York Court of Appeals, 4/18/12 —_ u-8. district Court for the Southem District of New York , 12/5/17
District of Columbia Court of Appeals, 4/9/18 U.S. Court of Appeals for the Second Cicuit, 10/4/18

 

 

Supreme Court of the United States, 7/18/16

 

 

3. During the twelve months immediately preceding this motion, the proposed admittee
has been admitted pro hac vice in this Court © time(s).

4, The proposed admittee has never been disbarred, suspended, or denied admission to
practice law in any jurisdiction. (NOTE: If the proposed admittee has been
disbarred, suspended, or denied admission to practice law in any jurisdiction, then
he/she must submit a statement fully explaining all relevant facts.)

5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of Professional
Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHY Motion (12/2018) Page | of Z
Case 8:19-cv-02715-PWG Document 3 Filed 09/16/19 Page 2 of 2

6. The proposed admittee understands admission pro hac vice is for this case only and
does not constitute formal admission to the bar of this Court.

7. Either the undersigned movant or ;
is also a member of the bar of this Court in good standing, and will serve as co -
counsel in these proceedings.

 

8. The $100.00 fee for admission pro hac vice accompanies this motion.

9. We hereby certify under penalties of perjury that the foregoing statements are true
and correct.

MOVANT PROPOSED ADMITTEE

 

 

tee Signature Y
J

onathan L. Backer Amy L. Marshak

 

 

 

 

 

 

 

 

 

 

 

 

Printed name and bar number Printed name

Institute for Constitutional Advocacy and Protection Institute for Constitutional Advocacy and Protection
Office name Office name

600 New Jersey Ave NW, Washington, DC 20001 600 New Jersey Ave NW, Washington, DC 20001
Address Address

202-662-9042 202-662-9042
Telephone number Telephone number

202-662-9248 202-662-9248

Fax Number Fax Number
jo2845@georgetown.edu as3397@georgetown.edu
Email Address Email Address

PH¥Motron (12/2018) Page 2of 2
